DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 8 February 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9795987) in view of Weber et al. (US 2008/0071355).
As to claim 1, Park et al. discloses a process for forming a drug eluting stent. A nitrogen doped titanium oxide coating is applied on the tent surface, surface binding functional groups are formed on the layer and then everolimus based drug is bound to the surface binding functional group (see col. 2 lines 52-56). The everolimus is applied via electrospinning (See col. 2, lines 59-60 and col. 10, lines 16-31). Park et al. states forming the drug eluting stent without a polymer provides a more stable coating and a stent that does not have late thrombosis, local inflammation and suppression of re-endothelialization (see col. 2, lines 14-21).  Park et al further teaches an everolimus derivative can be used in the process such as tacrolimus (see col. 10, lines 39-40). 
Park et al. fails to disclose irradiating the surface with a femtosecond pulse laser to perform femtosecond laser processing as required by claim 1. 
Weber et al. discloses stents having depressions generated from ultra-short lasers such as femto (see 0054). The depressions hold biologically active substances that can be delivered after implantation into the patient (see 0053). Weber et al. further states after forming the depressions they can be surface activated and then the desired coating is applied (see 0056). Weber et al. states the coating can be applied via various methods including electrospinning (see 0056). Weber et al. states the coating can be a biologically active substance which can be hydrophobic or hydrophilic and binds a titanium oxide coating (see 0059, 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Park et al. to include treating the titanium oxide layer to femtosecond pulsed laser treatment as taught by Weber et al. One would have been motivated to do so since both are in the same field of endeavor of forming drug elution stents where the drug coating can be electrospun where Weber et al. further teaches the laser treatment forms depressions in the stent surface. The depression allow for better adhesion of the coating to the stent surface. 
As to claim 2, Park et al. states the titanium oxide layer is a relatively thin layer but fails to disclose the thickness of the layer as required by the claim. However the thickness is a result effective variable since it controls the biocompatibility of the stent. It would have been obvious to one having ordinary skill in the art to use the claimed range through routine experimentation in order to optimize the biocompatibility of the stent surface especially since there is no evidence of criticality in using the claimed range. 
As to claim 5, the electrospinning solution does not include a polymer as taught by Park et al. 
Allowable Subject Matter
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses the use of a single solvent in the electrospinning solution. The prior art fails to teach or suggest the use of a cosolvent as claimed which provides improved drug eluting properties in combination with the femtosecond laser treatment. The prior art fails to teach the claimed ratio between the contact angles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715